
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 21
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Menendez (for
			 himself, Mr. Lautenberg,
			 Mr. Durbin, Mr.
			 Kennedy, Mrs. Boxer,
			 Mr. Feingold, and
			 Mr. Dodd) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Early Educator Worthy Wage Day. 
	
	
		Whereas approximately 60 percent of the children in the
			 United States under the age of 6 are in nonparental care during part or all of
			 the day while their parents work;
		Whereas the early childhood industry employs more than
			 2,300,000 workers;
		Whereas the average salary of an early care and education
			 worker is $18,917 per year;
		Whereas only 1/3 of early care and
			 education workers have health insurance and even fewer have pension
			 plans;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent each year, and low wages and lack of benefits, among
			 other factors, make it difficult to retain high quality educators who have the
			 consistent, caring relationships with young children that are important to
			 children's development;
		Whereas the compensation of early childhood program staff
			 should reflect the importance of the job of helping the young children of the
			 United States develop their social, emotional, physical, and cognitive skills
			 and be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should be a priority, and resources should be allocated to
			 improve the compensation of early childhood educators to ensure that quality
			 care and education are accessible for all families;
		Whereas additional training and education for the early
			 childhood workforce is critical to ensuring high-quality early learning
			 environments;
		Whereas early childhood educators should receive
			 compensation commensurate with their training and experience; and
		Whereas the Center for the Child Care Workforce, a project
			 of the American Federation of Teachers Educational Foundation, the National
			 Association for the Education of Young Children, and other early childhood
			 organizations, recognize May 1 as National Early Educator Worthy Wage
			 Day: Now, therefore, be it
		
	
		That Congress—
			(1)supports the
			 goals and ideals of National Early Educator Worthy Wage Day; and
			(2)urges public
			 officials and the general public—
				(A)to honor early
			 childhood care and education staff and programs in their communities;
			 and
				(B)to work together
			 to resolve the early childhood education staff compensation crisis.
				
